This is a Non-Final for serial number 17/453706.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-3, 5, 8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mainini et al. (Mainini) 10,785,554. The applicant is reminded that the suction catheter is not positively claimed therefore the prior art only need to be capable of performing the functions related to the suction catheter. Mainini discloses (Claim 1) a suction catheter clamp for supporting a suction catheter on a structure in an operating room, the clamp comprising: a pair of legs  (6 and 7) terminating at one end in opposing jaws (10 and 11) and defining an opening between the jaws, the legs pivotably connected to each other so that the opposing jaws can move apart to enlarge the opening to receive the structure and towards each other to engage the structure; a biasing element (column 6, lines 59) configured to bias the opposing jaws towards each other to clamp onto the structure; a resilient clip (4 and 5) defined on one leg of the pair of legs, the resilient clip; configured to receive a suction catheter between the resilient clip and a surface of the one leg; and biased toward the surface to clamp the suction catheter to the one leg; (Claim 2) wherein said resilient clip includes: a resilient arm affixed to the one leg; and a curved shell extending from said resilient arm and configured to receive a portion of the suction catheter; (Claim 3) wherein said resilient clip includes a lever extending from said curved shell, the lever engageable by the suction catheter to deflect the clip away from the surface as the suction catheter is advanced into the curved shell; (Claim 5) wherein each of said jaws includes a gripping surface arranged to grip the structure when the jaws are clamped onto the structure; (Claim 8) wherein each of said jaws includes a rib extending from an inner surface thereof and configured to engage the structure when the jaws are clamped onto the structure.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (fist jaw
gripping surface
rib
second jaw)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (resilient clip
resilient arm
curved shell
         
lever)][AltContent: arrow]            
    PNG
    media_image1.png
    400
    600
    media_image1.png
    Greyscale

Claim(s) 1-7, 9 and 10 is/are rejected under 35 U.S.C. 102(a) (1)as being anticipated by Tsai 5,975,092. The applicant is reminded that the suction catheter is not positively claimed therefore the prior art only need to be capable of performing the functions related to the suction catheter. Tsai discloses a (Claim 1) A suction catheter clamp for supporting a suction catheter on a structure in an operating room, the clamp comprising: a pair of legs terminating at one end in opposing jaws and defining an opening between the jaws, the legs pivotably connected to each other so that the opposing jaws can move apart to enlarge the opening to receive the structure and towards each other to engage the structure; a biasing element configured to bias the opposing jaws towards each other to clamp onto the structure; a resilient clip defined on one leg of the pair of legs, the resilient clip; configured to receive a suction catheter between the resilient clip and a surface of the one leg; and biased toward the surface to clamp the suction catheter to the one leg; (Claim 2) wherein said resilient clip includes:

a resilient arm affixed to the one leg; and a curved shell extending from said resilient arm and configured to receive a portion of the suction catheter; (Claim 3) wherein said resilient clip includes a lever extending from said curved shell, the lever engageable by the suction catheter to deflect the clip away from the surface as the suction catheter is advanced into the curved shell; (Claim 4) wherein: an opening is defined in said one leg; said resilient arm is affixed to the one leg at one end of said opening; and said curved shell spans said a length of said opening form said one end; (Claim 5) wherein each of said jaws includes a gripping surface arranged to grip the structure when the jaws are clamped onto the structure; (Claim 6) wherein said gripping surface includes a plurality of teeth; (Claim 7)  wherein each of said jaws includes an edge defining teeth for engaging the structure when the jaws are clamped onto the structure; (Claim 8) wherein each of said jaws includes a rib extending from an inner surface thereof and configured to engage the structure when the jaws are clamped onto the structure.
[AltContent: arrow][AltContent: textbox (retainer (other 111))][AltContent: arrow][AltContent: textbox (lever)][AltContent: arrow][AltContent: arrow][AltContent: textbox (opening in the leg)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (pair of legs)][AltContent: arrow][AltContent: arrow][AltContent: textbox (plurality of teeth on first and second jaws 
resilient clip (111)
curved shell)]
    PNG
    media_image2.png
    257
    528
    media_image2.png
    Greyscale


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai 5,975,092 in view of Richardson 4,662,039. Tsai discloses all of the limitations of the claimed invention except for retainer defining a bore to receive a tube apart from the suction catheter. Richardson discloses (Claim 9 and 10) a retainer defined on the other leg of said pair of legs, said retainer (8)  defining a bore. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsai to have included a retainer as taught by Richardson for the purpose of gripping the supported member such as a tube. 

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional spring clips including retainers and holders on the legs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631